Citation Nr: 0604254	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-19 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for left ovary adhesions, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1991 to 
December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which denied an increased rating for left ovary adhesions, 
currently rated as 10 percent disabling.  The veteran was 
scheduled for a February 2004 Board hearing, but did not 
appear.

In April 2004, the Board remanded this case for additional 
development, which subsequently was accomplished; thus, this 
case is properly before the Board.


FINDINGS OF FACT

The veteran's left ovary adhesions are currently manifested 
by symptoms that are controlled by continuous treatment.


CONCLUSION OF LAW

The criteria for an increased rating higher than 10 percent 
for left ovary adhesions have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.116, Diagnostic Code 7615 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed June 
2001 rating decision, October 2002 statement of the case 
(SOC), and October 2005 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to an increased rating claim for left 
ovary adhesions.  These documents essentially notified the 
veteran of the evidence needed to prevail on her claim.

In addition, in an April 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate her claim, and 
offered to assist her in obtaining any relevant evidence, and 
requested that she submit any evidence in her possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in April 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the June 2001 rating decision, the RO denied 
the veteran's increased rating claim for left ovary 
adhesions.  In April 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate her claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the subsequent VA letter corrected any 
procedural errors.  The notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from March 1999 to 
October 2000.  On her substantive appeal, the veteran stated 
that she also had received treatment at a local income-based 
clinic that subsequently had closed.  The April 2004 VA 
letter notified the veteran of her responsibility to provide 
VA with the complete name and address of each doctor or 
medical facility where she received treatment for her 
service-connected disability, and to sign the proper release 
forms so that VA could obtain the records, if necessary.  
Alternatively, the veteran was notified that she could submit 
any additional evidence directly.  The veteran did not 
respond.  The CAVC has held that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.  Based on the above, the Board finds 
that reasonable efforts have been made to obtain all 
available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in July 1999, May 
2001, and November 2004, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate her increased rating claim; was 
notified of the respective responsibilities of VA and herself 
as it pertained to who was responsible for obtaining such 
evidence; and also was notified to submit all relevant 
evidence she had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
increased ratings is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The RO originally granted service connection for left ovary 
adhesions in August 1997, assigning a 10 percent rating 
effective December 16, 1995.

The veteran filed an increased rating claim for left ovary 
adhesions in May 1998.  She stated that her ovarian pain 
occurs daily and interferes with her ability to drive and 
care for her infant child.  In later statements, she 
indicated that she was not on birth control and that pills 
were prescribed for her but did not give her any relief.  She 
further stated that she had limited relief with Motrin and 
noted that pain in the left side kept her from being able to 
stand or lift her legs while sitting down.  Additionally, she 
noted that she is concerned because of failed attempts to 
conceive.  In sum, the veteran contends that the level of 
disability associated with her left ovary adhesions is higher 
than warranted by a 10 percent rating, thus entitling her to 
an increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's left ovary adhesions are currently rated under 
38 C.F.R. § 4.116, Diagnostic Code 7615, for disease, injury, 
or adhesions of the ovary.  A noncompensable rating is 
assigned for symptoms that do not require continuous 
treatment.  A 10 percent rating is assigned for symptoms that 
require continuous treatment.  A 30 percent rating is 
assigned for symptoms not controlled by continuous treatment.  
Id.

A March 1999 VA outpatient treatment report shows complaints 
of left lower quadrant pain for one week and recurrent 
vaginal discharge, with no fever, chills, nausea, or 
vomiting.  Physical examination revealed mild left lower 
quadrant tenderness with light rebound, normal external 
genitalia, and normal cervix and uterus.  There was no 
cervical motion tenderness and no adnexal masses or 
tenderness.  The impression was "probable not infectious."

A July 1999 VA examination report shows the veteran stated 
that her last PAP was normal in September 1998.  She also 
stated that she used Motrin, which helped to decrease her 
left lower quadrant pain, but did not totally eliminate it.  
Physical examination of the abdomen showed two laparoscopy 
scars at the umbilicus, well-healed.  The Bartholin, 
urethral, and Skene glands were negative and the vulva was 
without lesions.  The vagina was pink and rugated; and the 
cervix was pink and smooth.  The uterus was normal size, 
shape, and consistency and the adnexa were without masses.  
There was some slight tenderness on the left side.  Rectal 
examination confirmed the above.  The assessment was normal 
examination and history of pelvic adhesions, worse on left 
ovary.

An October 2000 VA medical record shows complaints of left 
lower quadrant pain times one week with no nausea and 
vomiting, diarrhea, melena, or dysuria.  The last menstrual 
period was in September and was normal.  A history of ovarian 
cysts was noted.  Physical examination of the abdomen showed 
normoactive bowel sounds, with no rebound and guarding.  She 
had mild tenderness over the left lower quadrant with no mass 
or megaly.  The pelvic examination showed white vaginal 
discharge and no cervical motion tenderness.  The assessment 
was left lower quadrant pain and suspect ovarian cyst; but it 
was noted that pregnancy and infection also would be ruled 
out.

In May 2001, a VA examination report shows complaints of 
increased dysmenorrhea.  Menses were regular every month with 
no change in flow.  The veteran noted that she had had a loop 
electrosurgical excision procedure in 1998 for some sort of 
questionable abnormal PAP, but had had normal PAPs since then 
and no other gynecological surgeries.  She indicated that use 
of birth control pills decreased the pain, but she still took 
Motrin over-the-counter when the pain worsened, which 
relieved it.  Physical examination of the abdomen showed a 
healed umbilical lesion.  Bartholin, urethral, and Skene 
glands were negative and the vulva was without lesions.  The 
vagina was pink and rugated; and the cervix was pink and 
smooth.  The uterus was normal size, shape, and consistency 
and the adnexa showed no masses or tenderness.  Rectal 
examination confirmed the above.  The assessment was 
adhesions of left ovary, diagnosed in 1997, and increased 
dysmenorrhea, relieved with use of birth control pills and 
over-the-counter Motrin.

A November 2004 VA examination report shows complaints of a 
"pulling sensation" in the area of the left ovary since a 
1993 laparoscopy and left ovarian cystectomy.  The veteran 
stated that the pain was worse just prior to and during 
menses.  She indicated that she usually took muscle relaxants 
for her back pain, which helped to decrease her pelvic pain.  
The examiner noted that the veteran reported her pain started 
in the left lower quadrant about two years prior to the 
laparoscopy.  She stated that the pain was about 8/10 on the 
worst days and that left lower quadrant pain was now more 
episodic, not always associated with menses.  She noted that 
the pain was not incapacitating and did not require her to 
lose work days.  The menses were regular every month; she was 
not on birth control.  A history of Chlamydia was noted in 
1989, which was treated with outpatient antibiotics.  The 
last PAP was two years ago, which she stated was normal.  
Physical examination of the abdomen showed a healed umbilical 
lesion.  Bartholin, urethral, and Skene glands were negative 
and the vulva was without lesions.  The vagina was pink and 
rugated; and the cervix was pink and smooth.  The uterus was 
normal size, shape, and consistency and the adnexa showed no 
masses or tenderness.  Rectal examination confirmed the 
above.  The assessment was probably left ovary adhesions from 
laparoscopy/left ovarian cystectomy in 1993, and possibly due 
to Chlamydia in 1989; and left lower quadrant pain, "pulling 
sensation," which occurred episodically and usually was 
relieved with the use of muscle relaxants.  An addendum to 
the report notes that a November 2004 PAP was satisfactory 
and negative for malignancy.

As noted, the veteran's left ovary adhesions are rated as 10 
percent disabling under 38 C.F.R. § 4.116, Diagnostic Code 
7615.  In order to receive the next higher 30 percent rating, 
the evidence must show symptoms that are not controlled by 
continuous treatment.  Id.

Upon review, the evidence does not warrant an increased 
rating.  While the veteran stated in a July 1999 VA 
examination that use of Motrin did not totally eliminate her 
left lower quadrant pain; in May 2001, she reported that 
over-the-counter Motrin relieved the pain when it worsened.  
She also noted that use of birth control pills helped to 
decrease the pain.  The examiner's assessment included 
adhesions of left ovary and increased dysmenorrhea, relieved 
with use of birth control pills and over-the-counter Motrin.  
Additionally, in November 2004 she indicated that muscle 
relaxants taken for her back pain helped to decrease her 
pelvic pain, which was not incapacitating and did not require 
her to lose work days.  The 2004 assessment included left 
lower quadrant pain, "pulling sensation," which occurred 
episodically and usually was relieved with the use of muscle 
relaxants.  As a whole, the evidence shows that the symptoms 
related to left ovary adhesions are controlled by continuous 
treatment.  Therefore, the veteran's level of disability more 
closely approximates the criteria for a 10 percent rating 
under 38 C.F.R. § 4.116, Diagnostic Code 7615.  See 38 C.F.R. 
§ 4.7.  The evidence also does not warrant consideration 
under any of the other Diagnostic Codes pertaining to 
gynecological conditions, as physical examination reports 
dated from 1999 to 2004 show the vagina, cervix, and uterus 
consistently were found normal.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The evidence does not show that 
the left ovary adhesions have markedly interfered with 
employment; as noted, the veteran stated in November 2004 
that the pain was not incapacitating and did not require her 
to lose work days.  There also are no frequent periods of 
hospitalization, or other factors indicating an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence is against the increased rating claim for left ovary 
adhesions.  The Board has considered the benefit-of-the-doubt 
doctrine; however, as the evidence is not equally balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

 
ORDER

Entitlement to an increased rating for left ovary adhesions, 
currently evaluated as 10 percent disabling, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


